Gaynor, J.:
This action for the dissolution of a domestic moneyed corporation was pending in the county of Kings, but the Attorney-General gave notice of motion before the Supreme Court at Special Term in Albany county for the passing of the accounts of the receiver. Due notice of the motion was given to every one interested, but no opposition to the motion or objection that it was not made in the *693proper place was made. After thus acquiescing in the motion being heard in Albany county, the respondents had no standing to make a motion in Kings county to vacate the order made in Albany county on the ground of irregularity. The Supreme Court had jurisdiction; the question of the county in which the motion should be made was one of regularity only.
The order should be reversed, and the motion denied.
Hirschberg, P. J., Woodward, Jenks and Hooker, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with costs.